Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 25,
2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00292-CV


                 YOUNAN NOWZARADAN M.D., Appellant

                                         V.

LORNA SPEARS, CHAREKA M. GADSON, AND GADSON LAW GROUP,
                    P.L.L.C., Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-48829


                          MEMORANDUM OPINION

      This is an appeal from an order signed March 18, 2019. On June 13, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel Consists of Justices Bourliot, Spain, and Poissant.